DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.

Response to Amendment
This office action is in response to the amendment filed 2/23/2021.  As directed by the amendment, claims 21, 34 and 49-52 have been amended, claims 25, 28, 31, 33, 42-44, 46, and 48 have been cancelled, and claims 53-64 have been added. As such, claims 21-24, 26, 27, 29, 30, 34-41, 45, 47 and 49-64 are pending in the instant application.
Applicant has cancelled claim 28, rendering the objection thereto moot.
Applicant has filed terminal disclaimers to US 9,119,931 and 10,751,496; the double patenting rejections are withdrawn.

Applicant has amended claim 50 to provide antecedent basis; the rejection of the claim under 35 USC 112(b)/second paragraph is withdrawn.

Terminal Disclaimer
The terminal disclaimers filed on 3/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,119,931 and 10,751,496 has been reviewed and is accepted.  The terminal disclaimers have been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Corey Hawes on 3/26/2021.

The application has been amended as follows: 

Cancelled claims 36 and 54
Claim 45, deleted lines 7-12 (beginning with “the shroud module” and ending with “a snap-fit”)
Claim 47, deleted lines 7-12 (beginning and ending with “the shroud module”)
Amended claims 49-52 as follows:
49.		The mask system of claim 50, 
wherein: 
each of the arms includes a fabric sleeve to protect the patient’s skin from irritation,
the shroud includes an annular retaining portion structured to retain the frame and the elbow module, 
the cushion comprises a sealing portion adapted to seal around the patient's nose and mouth in use, 
the cushion is adapted to engage the patient's face generally along nasal, cheek, and chin regions of the patient's face,
the elbow module includes a vent arrangement configured to wash out gas from the mask system during use;
the elbow module includes an elbow and an anti-asphyxia valve, 
the elbow includes a first end portion and a second end portion, the first end portion being attached to the shroud module, the second end portion having a swivel joint adapted to be connected to the air delivery tube, 
the elbow includes a port that is selectively closed by a flap portion of the anti-asphyxia valve depending on the presence of pressurized gas,
the shroud module is structured to maintain the elbow module in an operative position with respect to the patient's face, and the shroud module and the elbow module being connected with a mechanical interlock, 
the relatively rigid material and the relatively flexible silicone material are joined by a co-molded connection, the relatively rigid material being polycarbonate, and
the co-molded connection does not include a mechanical interlock. 
50.		A mask system for delivery of a supply of gas at positive pressure to a patient for medical treatment, the mask system comprising: 
a shroud module; 
a cushion module connected to the shroud module and adapted to seal against the patient's face in use; 
an elbow module rotatably attached to the shroud module such that the shroud module acts as a carrier and bearing surface for the elbow module and the elbow module is rotatable 360° relative to the shroud module in use, and the elbow module being adapted to be connected to an air delivery tube that delivers the supply of gas at positive pressure to the patient; and 
headgear removably attachable to the shroud module to maintain the cushion module in a sealing position on the patient's face, 
wherein the cushion module includes a frame and a cushion, the frame and the cushion at least partly forming a breathing chamber when the cushion contacts the patient’s face in use, 
wherein the shroud module and the frame are shaped to inhibit relative rotation when the shroud module is attached to the frame, 
wherein an outer portion of the frame remains uncovered by the shroud module when the shroud module is attached to the frame, 
wherein the frame and cushion together comprise an integrated component, the frame being constructed from a relatively rigid material that interfaces with the shroud module when the shroud module is attached to the frame, the cushion being constructed from a relatively flexible silicone material that contacts the patient's face in use, and the relatively rigid material of the frame being a more rigid material than the relatively flexible silicone material of the cushion,
wherein the shroud module includes a pair of upper headgear connectors and a pair of lower headgear connectors configured to connect with the headgear, 
wherein the headgear is removably attachable to the upper headgear connectors and the lower headgear connectors to maintain the cushion module in a sealing position on the patient's face in use,
wherein the headgear includes a pair of upper straps and a pair of lower straps with the upper straps removably attachable to respective ones of the upper headgear connectors and the lower straps removably attachable to respective ones of the lower headgear connectors, each of the upper straps and each of the lower straps having a free end and a tab portion proximate the free end, and the tab portion structured to adjustably engage a remainder of a corresponding one of the upper straps and the lower straps with a hook and loop connection to removably secure the corresponding one of the upper straps and the lower straps in place, and
wherein the shroud module includes a pair of arms, each of the arms having a free end and a slot at the free end that forms one of the upper headgear connectors, the slot being adapted to receive a respective headgear strap of the headgear, each of the arms being semi-rigid to stabilize the cushion module against the patient's face in use, and each of the arms being shaped to extend between corresponding ones of the patient’s eyes and ears in use.

51.		The mask system of claim 52, 
wherein: 
each of the arms includes a fabric sleeve to protect the patient’s skin from irritation,
the shroud includes an annular retaining portion structured to retain the frame and the elbow module,
the cushion comprises a sealing portion adapted to seal around the patient's nose and mouth in use, 
the cushion is adapted to engage the patient's face generally along nasal, cheek, and chin regions of the patient's face,
the frame includes an opening that is adapted to communicate with the elbow module,
at least a portion of the frame is not covered by the shroud module when the cushion module and the shroud module are attached to one another,
the elbow module includes a vent arrangement configured to wash out gas from the mask system during use;
the elbow module includes an elbow and an anti-asphyxia valve, 
the elbow includes a first end portion and a second end portion, the first end portion being attached to the shroud module, the second end portion having a swivel joint adapted to be connected to the air delivery tube, 
the elbow includes a port that is selectively closed by a flap portion of the anti-asphyxia valve depending on the presence of pressurized gas,
the shroud module is structured to maintain the elbow module in an operative position with respect to the patient's face, and the shroud module and the elbow module being connected with a mechanical interlock, 
the relatively rigid material and the relatively flexible silicone material are joined by a co-molded connection, the relatively rigid material being polycarbonate, and
the co-molded connection does not include a mechanical interlock. 
52.		A mask system for delivery of a supply of gas at positive pressure to a patient for medical treatment, the mask system comprising: 
a shroud module acting as a carrier having a bearing surface; 
a cushion module that is snap-fit to the shroud module and adapted to seal against the patient’s face in use; and 
an elbow module connected to the shroud module, the elbow module being rotatably attached to the bearing surface of the carrier such that, in use, the elbow module is rotatable 360° relative to the shroud module, and the elbow module is adapted to be connected to an air delivery tube that delivers the supply of gas at positive pressure to the patient, 
wherein the cushion module includes a frame and a cushion, the frame and the cushion at least partly forming a breathing chamber when the cushion contacts the patient’s face in use, 
wherein the frame and the cushion together comprise an integrated component, the frame being constructed from a relatively rigid material adapted to directly contact the shroud module when the shroud module is attached to the frame, and the cushion being constructed from a relatively flexible silicone material adapted to interface with patient's face in use, 
wherein the shroud module and the frame are shaped such that the shroud module and the frame are not rotatable relative to one another when the shroud module and the frame are attached, 
wherein the relatively rigid material is a more rigid material than the relatively flexible silicone material
wherein the shroud module includes a pair of upper headgear connectors and a pair of lower headgear connectors configured to connect with the headgear, 
wherein the headgear is removably attachable to the upper headgear connectors and the lower headgear connectors to maintain the cushion module in a sealing position on the patient's face in use,
wherein the headgear includes a pair of upper straps and a pair of lower straps with the upper straps removably attachable to respective ones of the upper headgear connectors and the lower straps removably attachable to respective ones of the lower headgear connectors, each of the upper straps and each of the lower straps having a free end and a tab portion proximate the free end, and the tab portion structured to adjustably engage a remainder of a corresponding one of the upper straps and the lower straps with a hook and loop connection to removably secure the corresponding one of the upper straps and the lower straps in place, and
wherein the shroud module includes a pair of arms, each of the arms having a free end and a slot at the free end that forms one of the upper headgear connectors, the slot being adapted to receive a respective headgear strap of the headgear, each of the arms being semi-rigid to stabilize the cushion module against the patient's face in use, and each of the arms being shaped to extend between corresponding ones of the patient’s eyes and ears in use.

Allowable Subject Matter
Claims 21-24, 26, 27, 29, 30, 34, 35, 37-41, 45, 47, 49-53 and 55-64 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 21 and 34, the claims have been amended to recite an elbow-carrying/bearing shroud with a part-annular retaining portion that includes a pair of first et al. (US 2009/0241961 A1; Fig. 3 vs Fig. 22). The closest prior art disclosing an elbow-carrying/bearing shroud is considered to be Matula et al. (US 2008/0149105 A1; Figs. 48-54; hereinafter “Matula”), with Berthon-Jones et al. (US 2006/0118117 A1; Fig. 51) teaching a shroud and frame with a pair of snap-fit interfaces (each comprising a connecting member 524 and hole 526) between the shroud and the frame. However, while the shroud portions around Matula openings 1349b are part-annular (see Matula Fig. 54), these portions only retain the frame; portions 1252 and 1346, which retain the elbow module, are annular (as are the portions around openings 1250 and 1349a), and, at most, Berthon-Jones would suggest placing one pair of snap-fit interfaces on one side of the shroud, e.g. near one opening 1349b, and the other on the other side, i.e. near the other opening 1349b, not two on the same side/on the same part-annular portion. As such, there is no motivation, absent improper hindsight, to modify a portion of a shroud of Matula to be a part-annular portion that retains both the frame and the elbow and includes a pair of snap-fit interfacing structures. Accordingly, claims 21 and 34 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. Claims 22-24, 26, 27, 29, 30, 35, 37-71, 45 and 47 depend from claim 21 or 34 and are considered patentable by virtue of their 
Regarding independent claims 50 and 52, although Matula Fig. 50 has an upper and lower pair of headgear connectors (attachment elements 1348), Matula para [0110] makes it clear that only one pair is intended to be coupled to the headgear at a given time, such that an artisan at the time of invention would not have been motivated to use four-attachment-point headgear as claimed with the mask of Matula Fig. 50, particularly since Matula para [0105] emphasizes a desire to use only one generally-centrally located pair of headgear connectors/associated straps so as to apply a relatively small headgear strapping force. Moreover, while Matula Fig. 55 and Matula paras [0113-115] discloses a lower pair of headgear connectors (attachment elements 1448) and incorporates by reference/teaches/suggests an upper pair of headgear connectors (as part of the forehead support, see para [0115] and US 7,069,932 incorporated therein), and the prior art of Lubke (US 2006/0283461 A1) and Henry (US 2008/0178875 A1; Fig. 1C) teaches semi-rigid arms that extend as claimed [note: only Lubke teaches arms with slots at free ends thereof to engage headgear straps as claimed], the interface of Lubke is an under-the-nose interface, in contrast to the oro-nasal mask of Matula, and the headgear of Henry only has two connection points to the oro-nasal mask thereof, such that an artisan before the effective filing date of the claimed invention would not have been motivated to combine the teachings of Lubke and Henry with the mask system/shroud of Matula to arrive at the instantly claimed 4-connection-point-with-slotted-semi-rigid-arms arrangement, because semi-rigid arms extending from a forehead connector would not be shaped to extend between corresponding ones of the over the eyes towards the ears, and Matula and Henry otherwise only teach using one pair of connectors. Accordingly, claims 50 and 52 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. Claims 49, 50, 51, 53 and 55-64 depend from claim 50 or 52 and are considered patentable by virtue of their dependence from claim 50 or 52 as well as for the additional features recited by each dependent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785